DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Applicant’s response filed on 03/28/2022 has been entered and considered. Upon entering claims 1 and 9 have been amended, Claims 7-8 and 15-18 have been canceled.
Response to Arguments
3.         Applicant’s arguments filed on 03/28/2022 have been fully considered but are moot in view of the new ground(s) of rejection as further noted. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Partovi (US 2012/0235636) in view of Kirby et al. (US 2010/0225272).
	Regarding claim 1, Partovi teaches a method performed by a wireless power transmitting device (see figures 1-4), the method comprising: 
transmitting a power signal (see par. [0063], a wireless charger or power system 100 comprises a first charger or transmitter part, and a second receiver part. The charger or transmitter can generate a repetitive power signal pattern (such as a sinusoid or square wave from 10's of Hz to several MHz or even higher, but typically in the 100 kHz to several MHz range) with its coil drive circuit and a coil or antenna for transmission of the power); 
detecting an approach of a wireless power receiving device based on a detection of a load change to the power signal, (see par. [0063], the charger or transmitter typically also includes a communication and regulation/control system that detects a receiver and/or turns the applied power on or off and/or modify the amount of applied power by mechanisms such as changing the amplitude, frequency or duty cycle, etc. or a change in the resonant condition by varying the impedance (capacitance or inductance) of the charger); 
transmitting a ping signal to the wireless power receiving device (see par. [0072] and [0108], the charger can be designed such that the initial ping signal is at such a frequency range to initially be able to power and activate the receiver circuitry in any receiver during the ping process); 
receiving an identification packet from the wireless power receiving device in response to the ping signal, (see par. [0100-0102], during this `ping` process, if a receiver coil is placed on top or close to the charger coil, power is received through the receiver coil and the receiver circuit is energized. The receiver microcontroller is activated by the received power and begins to perform an initiation process whereby the receiver ID, its presence, power or voltage requirements, receiver or battery temperature or state of charge and/or other information is sent back to the charger. If this information is verified and found to be valid, then the charger proceeds to provide continuous power to the receiver); 
determining which version of a standard technical specification is implemented by the wireless power receiving device based ([0108]-[0109] “In accordance with an embodiment, the charger can be implemented so that it is able to decode and implement multiple communication and regulation protocols and respond to them appropriately. This enables the charger to be provided as part of a multi-protocol system, and to operate with different types of receivers, technologies and manufacturers” indicate the charger detecting different receivers technologies/standards; [0144] indicate two different receiver technologies/standards that well known in the art for magnetic induction technology/standard and resonant technology/standard; where the loosely couple technology is further describes in [0241] “the charger to be provided as part of a multi-protocol system, and to operate with different types of receivers, technologies and manufacturers; and control and/or receiver detection as described for the tightly coupled situation earlier can be applied for such loosely coupled systems”, [0109] and [0144]), at least in part, on a version field of the identification packet (see par. [102], [0108-0109], [0144]); and  
performing a wireless power transmission operation between the wireless power transmitting device and the wireless power receiving device according to the determined version of the standard technical specification (see par. [0099-0102], the communication between the receiver and charger needs to follow a pre-determined protocol, baud rate, modulation depth, etc. and a pre-determined method for hand-shake, establishment of communication, and signaling, etc. as well as optionally methods for providing closed loop control and regulation of power, voltage, etc. in the receiver), wherein performing the wireless power transmission operation includes receiving at least one packet that is specific to the second version when the determined version is the second version, (see figures 2 and 43; and  par. [0109] “the charger to be provided as part of a multi-protocol system, and to operate with different types of receivers, technologies and manufacturers” indicates the charger detect correct technology/standard version of a receiver; and apply/transmit power to the receiver based on the detection [0278] “if an appropriate receiver is nearby and is powered by the charger, it would respond back and the signal can be detected by the current detection and demodulation circuit in the charger and appropriate action can be taken by MCU1 to verify and/or continue charging/apply power at the appropriate power level by changing the switching frequency and/or duty cycle, and/or changing the input voltage level to the switch S which is switched rapidly to generate the switching frequency; and the charger would continue interrogation/pinging at different protocols until a receiver responding to one is found to be nearby and then moves to apply power appropriately and based on decoding the signal pattern of the receiver to proceed with the appropriate algorithm/protocol to continue power application”).
However, Partovi does not explicitly teach wherein the wireless power transmitting device supports at least a first version and a second version of the standard technical specification.
Kirby teaches charger may be configured to detect and transmit wireless to multiple versions of chargeable devices. Accordingly, charger may be configured to identify a version of a detected chargeable device and transmit power to and communicate with the detected chargeable device in a suitable manner. It is further noted that charger may attempt to communicate with each detected chargeable device according to a common version protocol. However, in the event that a detected chargeable device is not compatible with the common version protocol, charger may be configured to communicate with the chargeable device in a suitable manner using a suitable version protocol, (see par. [0088]).
it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the method as taught by Partovi further having the wireless power transmitting device supports at least a first version and a second version of the standard technical specification, as suggested by Kirby in order to detect one or more chargeable devices according to one or more specific protocols, one or more specific frequencies, or both.
Regarding claim 2, further Kirby discloses the method, wherein the wireless power transmitting device is configured to support different versions of the standard technical specification depending on which version of the standard technical specification is implemented by the wireless power receiving device, (see par. [0088-0089], charger 900 may be configured to detect and transmit wireless to multiple versions of chargeable devices. Accordingly, charger 900 may be configured to identify a version of a detected chargeable device and transmit power to and communicate with the detected chargeable device in a suitable manner).
Regarding claim 3, furthermore Partovi discloses the method, wherein determining which version includes determining the version based on a value of a version field in the identification packet, (see par. [0102], the charger can periodically start and apply a ping voltage 200 of pre-determined frequency and length to the charger coil (as shown in the lower illustration in FIG. 10). The receiver is then activated, and may begin to send back communication signals as shown in top of FIG. 10. The communication signal can include an optional preamble that is used to synchronize the detection circuit in the charger and prepare it for detection of communication. A communication containing a data packet may then follow, optionally followed by checksum and parity bits, etc. Similar processes are used in communication systems and similar techniques can be followed. In accordance with an embodiment, the actual data packet can include information such as an ID code for the receiver, received voltage, power, or current values, status of the battery, amount of power in the battery).
Regarding claim 4, further Kirby discloses the method, wherein determining the determined version includes: determining that the wireless power receiving device has implemented a first version of the standard technical specification when the identification packet does not include a version field; and determining that the wireless power receiving device implemented a second version of the standard technical specification when the identification packet does include the version field, (see par. [0088]; charger 900 may be configured to establish a communication link with a detected chargeable device and, upon establishing the communication link, may wirelessly receive data (e.g., audio files, data files, or video files) from the chargeable device, wirelessly transmit data to the chargeable device, or both. Additionally, it is noted that charger 900 may be configured to perform various operations (e.g., synchronizing data and/or displaying media) while transmitting power to one or more chargeable devices. Furthermore, charger 900 may be configured to detect and transmit wireless to multiple versions of chargeable devices. Accordingly, charger 900 may be configured to identify a version of a detected chargeable device and transmit power to and communicate with the detected chargeable device in a suitable manner. It is further noted that charger 900 may attempt to communicate with each detected chargeable device according to a common version protocol. However, in the event that a detected chargeable device is not compatible with the common version protocol, charger 900 may be configured to communicate with the chargeable device in a suitable manner using a suitable version protocol.
Regarding claim 5, further Kirby discloses the method, wherein the second version corresponds to a new version of the standard technical specification and the first version is a legacy version, (see par. [0088]).
Regarding claim 6, furthermore Partovi discloses the method, further comprising receiving, from the wireless power receiving device, information regarding a level of reception power which the wireless power receiving device receives from the wireless power transmitting device, (see par. [0100], during this `ping` process, if a receiver coil is placed on top or close to the charger coil, power is received through the receiver coil and the receiver circuit is energized. The receiver microcontroller is activated by the received power and begins to perform an initiation process whereby the receiver ID, its presence, power or voltage requirements, receiver or battery temperature or state of charge and/or other information is sent back to the charger).
Regarding claim 9, Partovi teaches a wireless power transmitting device (see figures 1-4) comprising: 
a primary coil (fig. 2: L1) for transmitting wireless power based on magnetic induction or magnetic resonance (see par. [0063]); 
an electric drive unit (fig. 2: half-bridge driver) connected to the primary coil (L1) and configured to provide an electric drive signal to the primary coil (L1) to allow the primary coil to generate the magnetic induction or the magnetic resonance (see figures 2 and 3; and par. [0073]); and 
a control unit (fig. 2: MCU1) connected to the electric drive unit (half-bridge driver) and configured to control the electric drive signal (see par. [0076], [0078], the charger MCU has received a signal and decoded it, it can take action to provide more or less power to the charger coil. This can be accomplished through known methods of adjusting the frequency, duty cycle or input voltage to the charger coil or a combination of these approaches. Depending on the system and the circuit used, the MCU can directly adjust the bridge driver), the control unit further configured to: 
transmit a power signal via the primary coil (see par. [0063], a wireless charger or power system 100 comprises a first charger or transmitter part, and a second receiver part. The charger or transmitter can generate a repetitive power signal pattern (such as a sinusoid or square wave from 10's of Hz to several MHz or even higher, but typically in the 100 kHz to several MHz range) with its coil drive circuit and a coil or antenna for transmission of the power); 
detecting an approach of a wireless power receiving device based on a detection of a load change to the power signal (see par. [0063], the charger or transmitter typically also includes a communication and regulation/control system that detects a receiver and/or turns the applied power on or off and/or modify the amount of applied power by mechanisms such as changing the amplitude, frequency or duty cycle, etc. or a change in the resonant condition by varying the impedance (capacitance or inductance) of the charger); 
transmitting a ping signal to the wireless power receiving device (see par. [0072] and [0108], the charger can be designed such that the initial ping signal is at such a frequency range to initially be able to power and activate the receiver circuitry in any receiver during the ping process); 
receive an identification packet from the wireless power receiving device in response to the ping signal (see par. [0100-0102], during this `ping` process, if a receiver coil is placed on top or close to the charger coil, power is received through the receiver coil and the receiver circuit is energized. The receiver microcontroller is activated by the received power and begins to perform an initiation process whereby the receiver ID, its presence, power or voltage requirements, receiver or battery temperature or state of charge and/or other information is sent back to the charger. If this information is verified and found to be valid, then the charger proceeds to provide continuous power to the receiver); 
determine which version of a standard technical specification is implemented by the wireless power receiving device based ([0108]-[0109] “In accordance with an embodiment, the charger can be implemented so that it is able to decode and implement multiple communication and regulation protocols and respond to them appropriately. This enables the charger to be provided as part of a multi-protocol system, and to operate with different types of receivers, technologies and manufacturers” indicate the charger detecting different receivers technologies/standards; [0144] indicate two different receiver technologies/standards that well known in the art for magnetic induction technology/standard and resonant technology/standard; where the loosely couple technology is further describes in [0241] “the charger to be provided as part of a multi-protocol system, and to operate with different types of receivers, technologies and manufacturers; and control and/or receiver detection as described for the tightly coupled situation earlier can be applied for such loosely coupled systems”, [0109] and [0144]), at least in part, on a version field of the identification packet (see par. [102], [0108-0109], [0144); and  
perform a wireless power transmission operation via the primary coil according to the determined version of the standard technical specification (see par. [0099-0102], the communication between the receiver and charger needs to follow a pre-determined protocol, baud rate, modulation depth, etc. and a pre-determined method for hand-shake, establishment of communication, and signaling, etc. as well as optionally methods for providing closed loop control and regulation of power, voltage, etc. in the receiver), wherein the control unit is further configured to receive at least one packet that is specific to the second version when the determined version is the second version (see figures 2 and 43; and  par. [0109] “the charger to be provided as part of a multi-protocol system, and to operate with different types of receivers, technologies and manufacturers” indicates the charger detect correct technology/standard version of a receiver; and apply/transmit power to the receiver based on the detection [0278] “if an appropriate receiver is nearby and is powered by the charger, it would respond back and the signal can be detected by the current detection and demodulation circuit in the charger and appropriate action can be taken by MCU1 to verify and/or continue charging/apply power at the appropriate power level by changing the switching frequency and/or duty cycle, and/or changing the input voltage level to the switch S which is switched rapidly to generate the switching frequency; and the charger would continue interrogation/pinging at different protocols until a receiver responding to one is found to be nearby and then moves to apply power appropriately and based on decoding the signal pattern of the receiver to proceed with the appropriate algorithm/protocol to continue power application”).
However, Partovi does not explicitly teach the wireless power transmitting device supports at least a first version and a second version of the standard technical specification.
Kirby teaches charger may be configured to detect and transmit wireless to multiple versions of chargeable devices. Accordingly, charger may be configured to identify a version of a detected chargeable device and transmit power to and communicate with the detected chargeable device in a suitable manner. It is further noted that charger may attempt to communicate with each detected chargeable device according to a common version protocol. However, in the event that a detected chargeable device is not compatible with the common version protocol, charger may be configured to communicate with the chargeable device in a suitable manner using a suitable version protocol, (see par. [0088]).
it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the wireless power transmitting device as taught by Partovi further having the wireless power transmitting device supports at least a first version and a second version of the standard technical specification, as suggested by Kirby in order to detect one or more chargeable devices according to one or more specific protocols, one or more specific frequencies, or both.
Regarding claim 10, further Kirby discloses the wireless power transmitting device, wherein the control unit is configured to support different versions of the standard technical specification depending on which version of the standard technical specification is implemented by the wireless power receiving device, (see par. [0088-0089], charger 900 may be configured to detect and transmit wireless to multiple versions of chargeable devices. Accordingly, charger 900 may be configured to identify a version of a detected chargeable device and transmit power to and communicate with the detected chargeable device in a suitable manner).
Regarding claim 11, furthermore Partovi discloses the wireless power transmitting device, wherein the control unit is configured to determine the version based on a value of a version field in the identification packet, (see par. [0102], the charger can periodically start and apply a ping voltage 200 of pre-determined frequency and length to the charger coil (as shown in the lower illustration in FIG. 10). The receiver is then activated, and may begin to send back communication signals as shown in top of FIG. 10. The communication signal can include an optional preamble that is used to synchronize the detection circuit in the charger and prepare it for detection of communication. A communication containing a data packet may then follow, optionally followed by checksum and parity bits, etc. Similar processes are used in communication systems and similar techniques can be followed. In accordance with an embodiment, the actual data packet can include information such as an ID code for the receiver, received voltage, power, or current values, status of the battery, amount of power in the battery).
Regarding claim 12, further Kirby discloses the wireless power transmitting device, wherein the control unit configured to determine the determined version includes the control unit configured to: determine that the wireless power receiving device has implemented a first version of the standard technical specification when the identification packet does not include a version field; and determine that the wireless power receiving device implemented a second version of the standard technical specification when the identification packet does include the version field, (see par. [0088]; charger 900 may be configured to establish a communication link with a detected chargeable device and, upon establishing the communication link, may wirelessly receive data (e.g., audio files, data files, or video files) from the chargeable device, wirelessly transmit data to the chargeable device, or both. Additionally, it is noted that charger 900 may be configured to perform various operations (e.g., synchronizing data and/or displaying media) while transmitting power to one or more chargeable devices. Furthermore, charger 900 may be configured to detect and transmit wireless to multiple versions of chargeable devices. Accordingly, charger 900 may be configured to identify a version of a detected chargeable device and transmit power to and communicate with the detected chargeable device in a suitable manner. It is further noted that charger 900 may attempt to communicate with each detected chargeable device according to a common version protocol. However, in the event that a detected chargeable device is not compatible with the common version protocol, charger 900 may be configured to communicate with the chargeable device in a suitable manner using a suitable version protocol.
Regarding claim 13, further Kirby discloses the wireless power transmitting device, wherein the second version corresponds to a new version of the standard technical specification and the first version is a legacy version, (see par. [0088]).
Regarding claim 14, furthermore Partovi discloses the wireless power transmitting device, wherein the control unit is configured to receive, from the wireless power receiving device, information regarding a level of reception power which the wireless power receiving device receives from the wireless power transmitting device, (see par. [0100], during this `ping` process, if a receiver coil is placed on top or close to the charger coil, power is received through the receiver coil and the receiver circuit is energized. The receiver microcontroller is activated by the received power and begins to perform an initiation process whereby the receiver ID, its presence, power or voltage requirements, receiver or battery temperature or state of charge and/or other information is sent back to the charger).        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836